EXHIBIT 10.1
EMPLOYMENT AGREEMENT
 


 
EMPLOYMENT AGREEMENT (the “Agreement”) dated May 8, 2009 by and between Nu
Horizons Electronics Corp. (the “Company”) and James Estill (the “Executive”).
 
The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;
 
Executive desires to accept such employment and enter into such an agreement;
 
In consideration of the promises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:
 
1. Term of Employment.  Subject to the provisions of Section 9 of this
Agreement, Executive shall be employed by the Company for a period commencing on
June 1, 2009 (the “Effective Date”) and ending on the fourth anniversary of the
Effective Date (the “Initial Term”) on the terms and subject to the conditions
set forth in this Agreement. The Initial Term shall be automatically extended
for successive one-year periods (the “Additional Terms”) unless terminated at
the end of the Initial Term or any Additional Term by either party upon ninety
(90) days’ prior written notice given to the other party (the Initial Term and
any Additional Terms shall be referred to as the “Employment Term”), in which
case the Agreement and Executive’s employment shall terminate at the end of the
Initial Term or Additional Term, as the case may be. The provisions of Sections
10 of this Agreement shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.
 
2. Position.
 
a. During the Employment Term, Executive shall serve as the Company’s President
and Chief Executive Officer.  The Executive shall report to both the Company’s
Executive Chairman of the Board and the Company’s Board of Directors (the
“Board”) regarding the Company’s business operations.  The Executive shall
oversee and manage the affairs of the Company’s business, and shall have overall
supervision and control of the Company’s day-to-day business activities
consistent with the Company’s past business practices.  During the Employment
Term, the Executive shall be granted such additional authority as may be
required from time to time by the Board, consistent with the Executive’s
position with the Company.  Executive will be a member of an Executive
Management Committee (the “Committee”) to be established by, and serve at the
discretion of, the Board, which Committee will be comprised of the Company’s
Executive Chairman of the Board, its Senior Executive Vice President and Chief
Operating Officer and Executive, in his capacity as President and Chief
Executive Officer.  The Committee will meet regularly to deal with day-to-day
business matters; any major business matters that can not be resolved with
unanimity by the Committee will be brought to the attention of the Board of
Directors.
 
b. At such time as the Board shall consist of a sufficient number of independent
directors (as defined in The Nasdaq Stock Market Marketplace Rule 4200) to
permit the Company to continue to comply with The Nasdaq Stock Market
Marketplace Rule 4350(c) notwithstanding the Executive’s service as a director,
the Executive shall be nominated to serve as a member of the Board.  Upon any
election of the Executive to serve on the Board or the board of directors of any
of the Company’s subsidiaries or affiliates, he will serve as a director thereof
without additional compensation.
 
 
 

--------------------------------------------------------------------------------

 
 
c. During the Employment Term, Executive shall perform faithfully and loyally
and to the best of Executive’s abilities, the duties assigned to Executive
hereunder.  Executive shall use Executive’s best efforts, skills, and abilities
to promote the business and interests of the Company in a professional
manner.  During the Employment Term, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
which would conflict or interfere with the rendition of such services, either
directly or indirectly, without the prior written consent of the
Board.  Notwithstanding the foregoing, it shall not be a violation of this
Agreement for Executive to serve on the Board of Research in Motion Ltd and on
other boards or committees, so long as such activities do not significantly
interfere with the performance of Executive’s duties under this Agreement or
cause Executive to breach the terms of this Agreement, as determined by the
Board in its sole discretion.  Prior to joining any additional board or
committee in addition to Research in Motion Ltd, Executive will get written
approval from the Executive Chairman of the Board or the Board.
 
3. ­Base Salary.  During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $350,000 (the “Initial Base Rate”), payable in
regular installments in accordance with the Company’s usual payment practices
for senior executives.  Notwithstanding the foregoing, Executive’s base salary
shall be reduced to an annual rate of $30,000 if at any time(s), during the
Employment Term the Company is not profitable for three consecutive fiscal
quarters.  In such event, following the fiscal quarter in which the Company
reports a profit in its press release reporting its financial results, the
Executive’s base salary shall be restored to the Initial Base Rate (i.e.,
$87,500 per quarter). Executive’s annual base salary, as in effect from time to
time, is hereinafter referred to as the “Base Salary.”  Any determination of
profitability pursuant to this Section shall exclude any unusual item(s) to the
extent that the Company’s Audit Committee determines that it is appropriate for
the Company to make a pro forma adjustment for such item(s).
 
4. Bonus Compensation.  In addition to Base Salary, Executive shall be entitled
to an incentive bonus for each fiscal year during the Employment Term, based
upon Executive’s performance relative to specified quantitative goals (the
“Quantitative Bonus”) and qualitative goals (the “Qualitative Bonus”) to be
mutually agreed, which goals will be approved by the Board and the Compensation
Committee of the Board in respect of each such fiscal year. The total of the
Quantitative Bonus and the Qualitative Bonus shall be referred to as the
“Bonus.” The Bonus shall be in an amount up to an aggregate 150% of the Initial
Base Salary, with a target Bonus in an amount equal to an aggregate of 75% of
the Initial Base Salary.  The Bonus shall be paid to Executive no later than 30
days following the delivery to the Company by its independent registered public
accounting firm of such firm’s signed, final report with respect to the
Company’s consolidated financial statements for the applicable completed fiscal
year. In order for any Bonus to be earned and received by Executive, Executive
must be employed and in good standing on the last day of the relevant fiscal
year.
 
a. Quantitative Bonus: The Quantitative Bonus, if any, will be in amount up to
100% of the Initial Base Salary (i.e. $350,000), with a target of 50% of the
Initial Base Salary (i.e. $175,000).  The Quantitative Bonus will be calculated
based on reaching a minimum achievement goal (the “Minimum”), where Executive
shall have the right to receive a portion of such Quantitative Bonus, a target
achievement goal (the “Target”), where Executive shall have the right to receive
the target amount ($175,000), and an overachievement goal (the “Maximum”), where
Executive shall have the right to receive the maximum incentive amount
($350,000) of the Quantitative Bonus.  The actual incentive payment amount will
be calculated, based on actual results attained, prorated on a straight-line
basis between the Minimum and the Target, or the Target and the Maximum, as
applicable.
 
 
2

--------------------------------------------------------------------------------

 
 
(i)  For the Company’s fiscal year ending February 28, 2010 (“Fiscal 2010”), the
Quantitative Bonus will be calculated based on the Company’s achievement of
certain levels of annual consolidated income before provision for income tax,
excluding any unusual item(s) to the extent that the Company’s Audit Committee
determines that it is appropriate for the Company to make a pro forma adjustment
for such item(s) in its press release reporting the financial results for Fiscal
2010 (“Pre-Tax Income”). The Minimum shall be $5,000,000 Pre-Tax Income, the
Target shall be $10,000,000 Pre-Tax Income and the Maximum shall be $13,000,000
Pre-Tax Income.  The Quantitative Bonus payable to Executive shall be
calculated, based on actual results reported by the Company in respect of Fiscal
2010, prorated on a straight-line basis between the Minimum and the Target, or
the Target and the Maximum, as applicable.
 
b. Qualitative Bonus: The Qualitative Bonus, if any, shall be in an amount up to
50% of the Initial Base Salary (i.e. $175,000), with a target bonus in an amount
equal to 25% of the Initial Base Salary (i.e. $87,500).  The Qualitative Bonus
amount will be such amount as the Board and the Compensation Committee shall
determine in their sole and absolute discretion.  All or any portion of the
Qualitative Bonus may be paid in the form of stock compensation in the sole and
absolute discretion of the Board and Compensation Committee.
 
c. Bonus for Fiscal 2010:  Notwithstanding the foregoing, Executive’s Bonus for
Fiscal 2010 shall be no less than $100,000.
 
5. Stock Options: On or about the Effective Date, the Board will grant to
Executive options to acquire 360,000 shares of the Company’s common stock (the
“Stock Options”).  The Stock Options will have the terms set forth below and be
otherwise subject to the terms of the Company’s 2002 Key Employee Stock
Incentive Plan:
 
a. an exercise price equal to the greater of $2.00 per share or the closing
stock price on the trading day preceding the date of grant;
 
b. a term of 10 years from the date of grant;
 
c. provided that Executive has been employed for at least the applicable
“Required Duration,” will vest when the market price of the Company’s common
stock achieves the target prices set forth below for at least 10 consecutive
trading days:
 
Number of Shares
Required Duration of Employment
Target Price
120,000
1 Year
$4.00
120,000
2 Years
$6.00
120,000
3 Years
$8.00

 
 
3

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, all 360,000 Stock Options will become
fully-vested on the ninth anniversary of the date of grant provided that
Executive is still employed by the Company on such date; and
 
d. automatically become fully exercisable in the event of a sale or change of
control of the Company.
 
6. Employee Benefits.
 
a. Executive and his spouse shall be entitled to all benefits available to other
of the senior executives and their spouses, including health, dental and other
insurance programs, if any, subject in each case to the generally applicable
terms and conditions of the plan or program in question.  Notwithstanding the
foregoing, these benefits may be modified or eliminated at the Company’s sole
discretion, at any time, without compensation or notice to Executive.
 
b. Executive shall be entitled to four weeks’ paid vacation annually.  Vacation
shall be taken at such times as do not materially interfere with the performance
of Executive’s duties hereunder as mutually agreed upon by Executive and the
Company.  Executive may not carry forward accrued unused vacation, if any, to
any subsequent calendar year.
 
c. During Executive’s employment hereunder, the Company shall provide the
Executive with a monthly car allowance of $1,000.
 
d. The Company shall reimburse the Executive for thirty (30) round-trip economy
airline tickets from Canada to New York during the Employment Term to be used by
Executive and/or Executive’s family members. For the purposes of this Agreement,
“family members” shall mean Executive’s spouse, parents, children and siblings,
whether by blood, marriage or adoption.
 
7. Relocation Expenses:  The Company shall reimburse Executive for the
Executive’s living expenses actually incurred in living on Long Island, New York
prior to moving into a permanent residence on Long Island during the first year
of the Employment Term in an amount not to exceed $30,000.  The Company shall
reimburse Executive for the reasonable moving costs and expenses incurred by the
Executive in connection with the physical move to the Long Island, New York area
in an amount not to exceed $50,000.  The Company shall reimburse Executive for
legal expenses associated with the physical move to the Long Island, New York
area in an amount not to exceed $5,000.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Reimbursement of Expenses.  During the Employment Term, the Executive may
incur reasonable expenses in connection with conducting and promoting the
business and affairs of the Company, including expenses for travel and similar
items, subject to reasonable limitations and restrictions set by the Company
from time to time.  These expenses include, but are not limited to: (a) training
and personal development programs completed by the Executive, in an amount not
to exceed $5,000 per year; and  (b) YPO/WPO membership expenses, in an amount
not to exceed $12,000 per year.  The Company will reimburse the Executive for
such business expenses and any other expenses for which he has the right to
reimbursement hereunder upon the presentation by the Executive of an itemized
account of such expenditures, consistent with procedures established by the
Company, together with such bills, receipts or other documentary evidence as
shall be required by the Company for tax or accounting purposes which
reimbursement shall be made at the times provided and otherwise in accordance
with the Company’s reimbursement policy.
 
9. Termination.
 
a. Notwithstanding anything in this Agreement to the contrary, the Company shall
have the right to terminate this Agreement at any time, with or without cause.
 
b. Should the Company terminate this Agreement “for cause” or the Executive
terminates this Agreement without “good reason,” the Executive shall be paid his
Base Salary through the date of termination and shall be reimbursed for any
expenses properly incurred prior to the date of termination, but shall have no
further entitlement to compensation, benefits or other remuneration
whatsoever.  For purposes of this Agreement, “for cause” shall mean:
 
(1) Any material breach by Executive of the terms of this Agreement or
intentional refusal by the Executive to perform his duties hereunder; or
 
(2) Any act by the Executive constituting a felony under the laws of the State
of New York or the United States, or any act which is dishonest, deceitful, or
involves moral turpitude or which results in material gain or personal
enrichment at the expense of the Company; or
 
(3) Any act by the Executive constituting a violation of the Company's
harassment, discrimination, electronic communications and code of conduct
policies; or
 
(4) Any failure or refusal by the Executive to act subject to and in accordance
with the lawful direction of the Company or its agents; or
 
(5) Any willful, intentional or grossly negligent act by the Executive having
the effect of injuring the reputation of the Company.
 
c. Should the Company elect to terminate this Agreement without cause or the
Executive terminates this Agreement for “good reason,” provided that the
Executive executes a separation agreement and general release, the Executive
shall be entitled to receive (i) his Base Salary through the date of
termination, (ii) any earned but unused vacation, (iii) any unreimbursed
expenses properly incurred prior to the last day of work, and (iv) severance pay
equal to six months’ of the Executive’s Initial Base Salary, which shall be
payable over such six-month period.  For purposes of this Agreement, “good
reason” shall mean (A) the failure of the Company to pay or cause to be paid
Executive’s Base Salary or Bonus when due hereunder or (B) any substantial and
sustained diminution in Executive’s authority or responsibilities from those
described in Section 2 hereof; provided that either of the events described in
clauses (A) and (B) of this Section shall constitute good reason only if the
Company fails to cure such event within 45 days after receipt from Executive of
written notice of the event which constitutes good reason; provided, further,
that “good reason” shall cease to exist for an event on the 60th day following
the later of its occurrence or Executive’s knowledge thereof, unless Executive
has given the Company written notice thereof prior to such date.
 
 
5

--------------------------------------------------------------------------------

 
 
d. Should this Agreement terminate due to the Executive’s death or disability,
the Executive shall be paid his Base Salary through the date of termination and
shall be reimbursed for any expenses properly incurred prior to the date of
termination, but shall have no further entitlement to compensation, benefits or
other remuneration whatsoever.  For purposes of this Agreement, "disability"
shall mean a physical or mental condition which prevents Executive from
performing the essential functions of his position with the Company, with or
without a reasonable accommodation, for more than ninety (90) consecutive days
or for more than 120 days in any 365-day period.
 
e. Should the Executive elect to terminate this Agreement without “good reason,”
Executive agrees that he shall give the Company three (3) months’ notice of his
intent to terminate his employment (the “Notice Period”).  During the Notice
Period, the Executive will continue to be entitled to receive his Base Salary
(but not any performance bonus), his fiduciary duties and his obligations to the
Company will continue, and Executive shall cooperate in the transition of his
responsibilities.  The Company shall have the right, in its sole discretion, to
direct that the Executive no longer come into the office during the Notice
Period.
 
f. If the Executive’s employment is terminated by the Company other than “for
cause” on or before the first anniversary of the Effective Date, in addition to
any other amounts payable pursuant to this Section 9, the Company shall
reimburse the Executive for expenses actually incurred by him in an amount not
to exceed $50,000 in connection with his physical relocation to Canada, together
with real estate commissions and legal expenses actually incurred by the
Executive in connection with the sale of his Long Island home in an amount not
to exceed $50,000.
 
g. Upon termination of Executive’s employment for any reason, Executive shall
resign, as of the date of such termination and to the extent applicable, from
the Board (and any committees thereof) and the Board of Directors (and any
committees thereof) of any of the Company’s affiliates.
 
10. Restrictive Covenants.
 
a. Confidential Information.  During and after the Employment Term, Executive
shall not, directly or indirectly in one or a series of transactions, disclose
to any person, or use or otherwise exploit for his own benefit or for the
benefit of anyone other than the Company, any Confidential Information of the
Company (as hereinafter defined), whether or not reduced to writing or physical
embodiment and whether prepared by Executive or not.  Confidential Information
may be disclosed in good faith by Executive in connection with the performance
of his duties under this Agreement.  Executive shall have no obligation
hereunder to keep any Confidential Information confidential if and to the extent
disclosure of any thereof is specifically required by law; provided, however,
that in the event disclosure is required by law, Executive shall provide the
Company with prompt notice of such requirement, prior to making the disclosure,
so that the Company may seek an appropriate protective order.  The terms of this
Section 10 shall survive the termination of Executive’s employment with the
Company, regardless of who terminates the Agreement, or the reasons
therefor.  At the conclusion of Executive’s employment with the Company, for any
reason, Executive shall immediately return and deliver to the Company any and
all computers, hard drives, papers, books, records, documents, memoranda,
manuals, e-mail, electronic or magnetic recordings or data, including all copies
thereof, laptops, pagers, personal digital assistants, cell phones, corporate
credit cards, keys, and/or access cards, and any other property  belonging to
the Company or any affiliate, containing Confidential Information, or relating
to the Company or any affiliate’s business, which are in Executive’s possession,
whether prepared by Executive or others.  If at any time after termination of
Executive’s employment with the Company, for any reason, Executive determines
that Executive has any Confidential Information in Executive’s possession or
control, Executive shall immediately return to the Company all such Confidential
Information in Executive’s possession or control, including all copies and
portions thereof.  For purposes of this Agreement, “Confidential Information”
means information, regardless of form or characteristic, which: (a) the Company
does not make available to the public, industry, or third parties; and (b)
relates to the Company’s business operations, products, processes, business
plans, purchasing, marketing, clients, suppliers, or service
providers.  “Confidential Information” includes, but is not limited to the
following: financial information and data; cost, margin and profit information
and data; business plans; customer lists; research; development plans and
strategies; new product ideas; sales and marketing plans and strategies; price
information and policies; and any confidential information that has been
entrusted to the Company by another person or entity under an obligation of
confidentiality.
 
 
6

--------------------------------------------------------------------------------

 
 
b. Non-Competition.  While actually employed and for a period of twelve (12)
months following the termination of employment (the “Restricted Period”),
Executive shall not engage in any Competitive Activity.
 
c. Non-Solicitation of Executives.  During the Employment Term and the
Restricted Period, Executive shall not, directly or indirectly: (1) solicit,
induce, or attempt to influence, any employee of the Company, its subsidiaries
or affiliates to terminate their employment with the Company, its subsidiaries
or affiliates; or (2) solicit, hire or retain as an employee or independent
contractor, or assist any third party in the solicitation, hiring, or retention
as an employee or independent contractor, any person who during the previous 12
months was an employee of the Company, or any of its subsidiaries or affiliates.
 
d. Non-Solicitation of Clients or Potential Clients.  During the Employment Term
and the Restricted Period, Executive shall not, directly or indirectly, solicit
any Client or Potential Client of the Company, its subsidiaries or affiliates
with whom Executive had contact or a relationship, directly or indirectly,
during and within the scope of his employment with the Company or any of its
subsidiaries or affiliates, for the purpose or with the intent of encouraging or
inducing such Client or Potential Client to curtail, limit, or cancel their
business with the Company, its subsidiaries or affiliates.
 
e. Acknowledgement.  Executive acknowledges and agrees that the time periods
referred to in the paragraphs above are reasonable and valid in duration and
scope and in all other respects.  Executive also represents that Executive’s
financial resources, experience and capabilities are such that the enforcement
of the foregoing covenants will not prevent Executive from earning a livelihood,
and acknowledges that it would cause the Company serious and irreparable injury
and cost if Executive were to use his ability and knowledge in competition with
the Company or to otherwise breach the obligations contained in this
Agreement.  If the scope of any of the restrictions set forth above are deemed
by any arbitration panel, court or other tribunal to be too broad to permit
enforcement of such restriction to its full extent, then such restriction shall
be enforced to the maximum extent permitted by law, and Executive hereby
consents and agree that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.
 
 
7

--------------------------------------------------------------------------------

 
 
f. Liquidated Damages.  The parties hereto agree that the damages that may be
suffered by the Company as a result of any violations of Section 10 would be
extremely difficult to ascertain.  Accordingly, the Executive and the Company
agree that in the event of an actual breach by Executive of Section 10, the
Company shall be entitled to preliminary and permanent injunctions enjoining
Executive from violating such provisions and Executive shall pay to the Company,
as liquidated damages, and not as a penalty, an amount equal to 100% of
Executive Revenues during the twelve month period immediately preceding the
termination of Executive’s employment with the Company (“Liquidated
Damages’).  The Executive shall also be required to pay the Company an amount
equal to the excess, if any of (A) the amount of commissions earned by the
Executive and the Executive’s new employer as a direct or indirect result of the
Executive’s efforts during the Restricted Period, over (B) the Liquidated
Damages.  The parties further agree that in the event of a threatened breach by
the Executive of Section 10, the Company shall be entitled to preliminary and
permanent injunctions enjoining Executive from violating such provisions.  In
the event the liquidated damages provision of this Section 10 is determined to
be void or otherwise inapplicable or unenforceable, the Company shall have the
right to avail itself of any and all other remedies without limitation.
 
 
8

--------------------------------------------------------------------------------

 
 
g. Definitions.
 
(i)  "Competitive Activity" means that Executive, whether acting alone or in
conjunction with others, directly or indirectly (x) Renders services for any
organization or engages (either as owner, investor, partner, stockholder,
employer, employee, consultant, advisor, or director) directly or indirectly, in
any business which is or becomes competitive with the business of the Company,
its subsidiaries or affiliates; or (y) Induces any customer or Client of the
Company, its subsidiaries or affiliates with whom Executive had contacts or
relationships, directly or indirectly, during and within the scope of his
employment with the Company or any of its subsidiaries or affiliates, to
curtail, limit, or cancel their business with the Company, its subsidiaries or
affiliates.  Executive reserves the right to seek clarification regarding
whether activity falls within the scope of "Competitive Activity," as defined
herein, by submitting a written request for clarification to the Board and
General Counsel.  The Board and General Counsel shall determine whether such
activity is prohibited under this provision of the Agreement and provide a
written response within a reasonable period of time which shall not exceed
thirty (30) days. Notwithstanding the foregoing, Competitive Activity shall not
mean the purchase of stock or other securities of an organization or business so
long as it is listed upon a recognized securities exchange or traded
over-the-counter and such investment does not represent a greater than five
percent equity interest in the organization or business and, provided that
Executive shall not otherwise violate the terms of this Section 10(g)(i), shall
not include Executive’s ownership of 16% of the issued and outstanding shares of
Connect Tech Inc.
 
(ii)  "Client" means a person or entity to or from which the Company purchased
products or to or for which the Company otherwise performed work or provided
services during the two-year period prior to the termination of Executive's
employment; and  “Potential Client” means a person or entity the Company
solicited, contacted or submitted a proposal for the purchase or sale of
products, performance of work or services during said two year period.
 
11. Representations and Warranties.  The Executive represents and warrants to
the Company that he is not bound by any agreement or any other existing or
previous obligation or business relationship which conflicts with, or may
conflict with, or which will or could prevent the full performance of
Executive's duties and obligation hereunder, Executive's acceptance of
employment with the Company will not cause Executive to be in breach of any
employment or other agreement. In addition, Executive agrees to follow
Executive's policies and procedures contained in the Company's Code of Business
Conduct and Ethics, which Code may be amended from time to time. In the event of
any conflict between the terms of this Agreement and the Code, the terms of this
Agreement shall be controlling.
 
12. Rule 10b5-1 Plan.  The Board shall consider a purchase plan adopted by
Executive pursuant the provisions of Rule 10b5-1 of the Securities Exchange Act
of 1934, as amended (“Rule 10b5-1” and such plan, the “Rule 10b5-1 Plan”), to
the extent the terms of such Rule 10b5-1 Plan are in accordance with the
regulations required by Rule 10b5-1 and all other applicable securities laws, in
the opinion of the Company’s legal counsel.
 
13. Miscellaneous.
 
a. Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, irrespective
of any conflict of law principles.  Executive consents to the jurisdiction of
the state courts of and federal courts located in the State of New York for the
enforcement of the obligations evidenced by this Agreement and expressly waives
any defense based upon venue or forum non conveniens.
 
 
9

--------------------------------------------------------------------------------

 
 
b. Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company.  There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein.  This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
 
c. No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
d. Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining pro­visions of this
Agreement shall not be affected thereby.
 
e. Assignment.  This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive.  Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect.  This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company.  Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.
 
f. Set Off.  The Company’s obligation to pay Executive the amounts due hereunder
shall be subject to set-off, counterclaim or recoupment of amounts owed by
Executive to the Company or its affiliates.
 
g. Compliance with IRC Section 409A.  Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax.
 
 
10

--------------------------------------------------------------------------------

 
 
h. Successors; Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administra­tors, successors, heirs, distributees, devisees and legatees.
 
i. Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
 
If to the Company:
 
Nu Horizons Electronics Corp.
70 Maxess Road,
Melville, New York 11747
Attn: Arthur Nadata
Facsimile: (631) 396- 5060


with a copy to:
 
Nancy Lieberman, Esq.
Farrell Fritz, PC
1320 RexCorp Plaza
Uniondale, NY  11556
Facsimile:  (516) 227-0777


If to Executive:
 
To the most recent address of Executive set forth in the personnel records of
the Company.
 
j. Prior Agreements  This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates including, without limitation,
the letter dated January 30, 2009 and the memorandum dated February 16, 2009
(collectively, the “Prior Writing”).
 
k. Cooperation.  Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.  This provision shall survive any termination of this Agreement.
 
l. Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
m. Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
 
11

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 Nu Horizons Electronics Corp.  
James Estill
            By:   /s/Arthur Nadata  
/s/James Estill
Name: Arthur Nadata     Title:      Chairman/CEO    

 
 
12

--------------------------------------------------------------------------------

 